DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haaf, EP 2302149, in view of Bowerman, US 3596958.
Regarding claim 10, Haaf teaches an electromechanical lock comprising:
an electronic circuit [0005] configured to read data from an external source and match the data against a predetermined criterion [0010] (Paragraph numbers, indicated by [ ], are from the attached machine translation) (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04);; 

an access control mechanism (3) configured to be rotatable by a user [0008]; wherein in the locked position, the permanent magnet arrangement is configured and positioned to create and direct a near magnetic field to block the access control mechanism to rotate (Fig 21; It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04), and simultaneously the permanent magnet arrangement is configured and positioned to create and attenuate a range and a magnitude of the near magnetic field towards a far magnetic break-in field originating from outside of the electromechanical lock [0005; 0012; 0032], whereas 
in the open position (Fig 20), the permanent magnet arrangement is configured and positioned to create and direct a reversed near magnetic field to release the access control mechanism to rotate (see reversed polarity magnetic poles of 7, 18 between Fig 21 and Fig 20), and simultaneously the permanent magnet arrangement is configured and positioned to create and attenuate a range and a magnitude of the reversed near magnetic field towards the far magnetic break-in field [0032], 
wherein the access control mechanism comprises one or more movable magnetic pins (12) configured and positioned to block the access control mechanism to rotate when affected by the near magnetic field (Fig 21), or to release the access control mechanism to rotate when affected by the reversed near magnetic field (Fig 20).
Haaf does not teach wherein the permanent magnet arrangement comprises a first axis between poles, and the magnetic pin comprises a second axis between poles, and the first axis is transversely against the second axis both in the locked position and in the open position.
Bowerman teaches wherein the permanent magnet arrangement (28) comprises a first axis between poles (left to right as depicted in Fig 2), and the magnetic pin (20) comprises a second axis between poles (up and down as depicted in Fig 2), and the first axis is transversely against the second axis both in the locked position and in the open position (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haaf’s apparatus with Bowerman’s magnet orientation. Doing so would provide multiple magnet configurations resulting in increased design options to support design for manufacturing initiatives and sourcing limitations.
Regarding claim 11, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein: the permanent magnet arrangement comprises a first permanent magnet (Haaf, 7) and a second permanent magnet (Haaf, 18) configured and positioned side by side so that opposite poles of the first permanent magnet and the second permanent magnet are side by side (Haaf, Fig 20); wherein in the locked position (Haaf, Fig 21), the first permanent magnet is configured and positioned nearer to the access control mechanism than the second permanent magnet (Haaf, magnet 7 is nearer to motor 5 than magnet 18) so that the near magnetic field is directed to block the access control mechanism to rotate (Haaf, Fig 21), and simultaneously the second permanent magnet is configured and positioned to diminish the near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032], whereas in the 
Regarding claim 12, Haaf in view of Bowerman teaches the electromechanical lock of claim 11, comprising the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18) as separate permanent magnets fixed to each other (Fig 20).
Regarding claim 13, Haaf in view of Bowerman teaches the electromechanical lock of claim 11, comprising a polymagnet (Haaf, unnumbered feature comprising 19) incorporating correlated patterns of magnets programmed to simultaneously attract and repel (Haaf, Fig 20) as the first permanent magnet (Haaf, 7) and the second permanent magnet (Haaf, 18)
Regarding claim 14, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the permanent magnet arrangement (Haaf, unnumbered feature comprising 7, 18) comprises one or more additional permanent magnets positioned and configured, in the locked position (Haaf, Fig 21), to amplify the near magnetic field to block the access control mechanism to rotate, and/or to further attenuate the near magnetic field towards the far magnetic break-in field [Haaf, 0031], whereas in the open position (Haaf, Fig 20), to amplify the reversed near magnetic field to release the access control mechanism to rotate, and/or to further attenuate the reversed near magnetic field towards the far magnetic break-in field [Haaf, 0005; 0012; 0032].
Regarding claim 15, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the movable magnetic pin (Haaf, 12) comprises a main permanent magnet 
Regarding claim 16, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein in the locked position (Haaf, Fig 21), the permanent magnet arrangement (Haaf, unnumbered feature comprising 7, 18) is configured and positioned to direct the near magnetic field to block the access control mechanism (Haaf, 3) to rotate with at least one of the following: the near magnetic field obstructs the rotation of the access control mechanism (Haaf, see magnetic repulson between 7,18 and 12, 12’in Fig 21 moving 23 to block), the near magnetic field decouples the rotation from the access control mechanism (Haaf does not teach this), and wherein in the open position (Fig 20), the permanent magnet arrangement is configured and positioned to direct the reversed near magnetic field to release the access control mechanism to rotate with at least one of the following: the reversed near magnetic field permits the rotation of the access control mechanism (Haaf, see reversed polarity of 7, 18 between Fig 21 and Fig 20 withdrawing 23), the reversed near magnetic field couples the rotation with the access control mechanism (Haaf does not teach this).
Regarding claim 17, Haaf in view of Bowerman teaches the electromechanical lock of claim 10, wherein the actuator (Haaf, 5) also comprises a moving shaft (Haaf, unnumbered feature; Fig 20; [0028]) coupled with the permanent magnet arrangement (Haaf, via 24, 25), and the moving shaft is configured to move the permanent magnet arrangement (Haaf, see movement of 7, 18 from Fig 20 to Fig 21) from the locked position (Haaf; Fig 21) to the open position (Haaf, Fig 20) by the electric power [0028].
Regarding claim 18, Haaf does not explicitly disclose a method in an electromechanical lock.  However, Haaf does disclose a method in an electromechanical lock, comprising: moving an actuator (5) from a locked position (Fig 21) to an open position (Fig 20) by electric power [0028]; in the locked position, creating and directing, by a permanent magnet arrangement(unnumbered feature comprising 7, 18), a near magnetic field to block an access control mechanism to rotate (see repulsion between 7, 18 and 12, 12’; Fig 21), and simultaneously creating and attenuating, by the permanent magnet arrangement, a range and a magnitude of the near magnetic field towards a far magnetic break-in field originating from outside of the electromechanical lock [0005; 0012; 0032]; and in the open position (Fig 20), creating and directing, by the permanent magnet arrangement, a reversed near magnetic field to release the access control mechanism to rotate (see reversed polarity magnetic poles of 7, 18 between Fig 21 and Fig 20, and simultaneously creating and attenuating, by the permanent magnet arrangement, a range and a magnitude of the reversed near magnetic field towards the far magnetic break-in field [0005; 0012; 0032], wherein the access control mechanism comprises one or more movable magnetic pins (12) configured and positioned to block the access control mechanism to rotate when affected by the near magnetic field (Fig 21), or to release the access control mechanism to rotate when affected by the reversed near magnetic field (Fig 20).
Haaf does not disclose wherein the permanent magnet arrangement comprises a first axis between poles, and the magnetic pin comprises a second axis between poles, and the first axis is transversely against the second axis both in the locked position and in the open position.
Bowerman does disclose wherein the permanent magnet arrangement (28) comprises a first axis between poles (left to right as depicted in Fig 2), and the magnetic pin (12) comprises a second axis between poles (up and down as depicted in Fig 2), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haaf’s apparatus with Bowerman’s magnet orientation. Doing so would provide multiple magnet configurations resulting in increased design options to support design for manufacturing initiatives and sourcing limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chaizy, US 20140077910 A1, teaches magnetic fixings and connectors.
Rihn, US 20150070119 A1, teaches a switchable magnetic lock.
Goddard, US 20090230704 A1, teaches magnetic closure retention and release mechanisms.
Sanchez, US 20120131967 A1, teaches a magnetic lock, magnetic key, and combination thereof.
Gentile, US 20160290011 A1, teaches a magnetic lock and key assembly.
Chaizy, US 20150187480 A1, teaches magnetic fixings and connectors.
Goldenson, US 20160290005 A1, teaches a sensing system for verifying deadbolt engagement with magnets.
Ho, US 20140306463 A1, teaches a device having opening structure and opening structure thereof with magnets.
Gallas, US 20070007775 A1, teaches a rotatable bipolar phased magnetic locking system for a door. 
Irwin, US 20080169890 A1, teaches an electromagnetically actuated bistable magnetic latching pin lock. 
Ligtenberg, US 20070138806 A1, teaches a magnetic latching mechanism.
Ciecha, US 20160290010 A1, teaches a magnetic lock system.
Cote, US 20050179267 A1, teaches a lock control system with lock-down feature.  
Hallmann, US 3782147 A, teaches security locks with magnets.
Fullerton, US 9245677 B2, teaches a system for concentrating and controlling magnetic flux of a multi-pole magnetic structure.
Bosley, US 5124696 A, teaches an electronic lock system.
Rafter, US 9051764 B1, teaches an internal rotational locking mechanism with magnets.
Lavelle, US 5479151 A, teaches an electromagnetic door lock with on-board programmable access control. 
Stackhouse, US 3967480 A, teaches a rotary release magnetically operated lock.
Deng, CN 106320838 A, teaches a permanent magnetic lock.
Hallmann, CH 478323 A, teaches a magnetic lock. 
Hallmann, DE 2552230 A1, teaches a magnetic locking and actuating arrangement using paired opposite tumblers in housing with a seat for magnetic key.
Persson, EP 1746229 B1, teaches a magnetic lock device. 
Barinberg, DE 202005016459 U1, teaches a magnetic lock for a door. 
Lorenz, EP 2998483 A1, teaches a rotary knob for actuating a cylinder adapter of a closing cylinder with magnets.
Leonov, DE 202012012668 U1, teaches a magnetic, invisible code lock. 
Allingham, GB 2474078 A, teaches a permission mechanism comprising first and second parts engaged by means of magnetic engagement means.  
Fiedler, CA 2681141 A1, teaches a mechanical-magnetic connecting structure.
Sutton, US 20030136162 A1, teaches an electronic lock cylinder assembly with electromagnetic coil which is energized with use of a key to produce magnetic field for moving lock from locking position to allow rotation of cylinder.
Koch, US 20140035302 A1, teaches a door latching device and door assembly incorporating the same with magnets.
Wadsworth, US 6474120 B1, teaches a bolt assembly with magnets.
Pelto, US 3837195 A, teaches a magnetic pin lock. 
Song, KR 101764871 B1, teaches a door lock device using permanent magnets.
KR 200373366 Y1 teaches an apparatus for door lock using magnets. 
Uda, WO 2009069508 A1, teaches a magnet lock. 
Kocijan, WO 2009000008 A1, teaches a magnetic latching mechanism. 
Hoepken, DE 102009049005 A1, teaches a locking device with stator with magnets of alternating polarity and rotor with magnets of alternating polarity for generating torques on rotating axis of rotor. 
Kamiunten, WO 2014168236 A1, teaches a bistable moving device with magnets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675